Exhibit 10.16
February [•], 2010
[Name]
[Address]
Dear [Name]:
          You have been selected by the Compensation Committee of the Board of
Directors of KBW, Inc. to receive the LTIP Awards described below pursuant to
the Long-Term Incentive Program (the “LTIP”) established under the KBW, Inc.
2009 Incentive Compensation Plan (the “Plan”). Capitalized terms used but not
defined in this letter agreement have the meanings given those terms in the Plan
and the LTIP.
          You have been granted three LTIP Awards for each of three Performance
Cycles as described in the following table:

                  Performance   LTIP Award Amount at Attainment of Target   Year
of Potential Cycle   Cumulative Adjusted EPS   Payout
2010
  $ 333,333       2011  
2010-2011
  $ 666,667       2012  
2010-2012
  $ 1,000,000       2013  

          The following table shows the Cumulative Adjusted EPS (as defined
below) targets for each of the three Performance Cycles at threshold, target and
maximum compound annual growth rate (“CAGR”) in Cumulative Adjusted EPS:

                              2010   2010-2011   2010-2012     Performance Cycle
  Performance Cycle   Performance Cycle
Threshold 3% CAGR above 2010 level
  $ 0.85     $ 1.73     $ 2.63  
Target 9% CAGR above 2010 level
  $ 0.95     $ 1.99     $ 3.11  
Maximum 12% or more CAGR above 2010 level
  $ 1.05     $ 2.23     $ 3.54  

          “Cumulative Adjusted EPS” is defined as earnings per share, as
reported in the consolidated financial statements of the Company prepared in
conformity with United States generally accepted accounting principles as
codified in the FASB Accounting Standards Codification (“GAAP”), as applied to
SEC registrants (or any other governing accounting standards as may from time to
time in the future be applicable for SEC registrants), as adjusted by the
Committee in accordance with the Plan and the LTIP to eliminate:

  a)   the impact of all performance based awards during the relevant
Performance Cycle, including awards under the LTIP, for any named executive
officer of the Company;

 



--------------------------------------------------------------------------------



 



Page 2

  b)   the effect of any tax, assessment or similar charge enacted or
implemented by a government or governmental agency which is not of general
application to corporate taxpayers in the relevant jurisdiction; and     c)  
any quantifiable Non-GAAP (or other applicable accounting standard) adjustment
to net income for the relevant Performance Cycle reported in a public filing
with the SEC prior to the determination of the percentage of LTIP Awards earned
for such Performance Cycle.

          The percentage of your LTIP Awards earned and settlement of your
earned LTIP Awards (if any) are governed by the LTIP and the Plan. All
provisions of your LTIP Awards are subject to the terms and conditions set forth
in the LTIP and the Plan, which are hereby incorporated into this letter
agreement by this reference.
          If you agree to the foregoing terms and conditions, please execute
this letter agreement and the attached copy of this letter agreement and return
one such executed original copy to the Company.

                  Sincerely,    
 
                KBW, Inc.    
 
           
 
  By:          
 
   
 
   
 
    Name:      
 
    Title:
 
   
 
           

          I hereby accept the LTIP Awards described in this letter agreement in
accordance with the terms and conditions set forth herein and those of the KBW,
Inc. 2009 Incentive Compensation Plan and the Long-Term Incentive Program
established thereunder.

             
 
     
 
[Name]    

 